UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 18, 2013 BRT REALTY TRUST (Exact name of Registrant as specified in charter) Massachusetts 001-07172 13-2755856 (State or other (Commission file No.) (IRS Employer jurisdiction of I.D. No.) incorporation) 60 Cutter Mill Road, Suite 303, Great Neck, New York (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code516-466-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On October 29, 2013, we filed a Current Report on Form 8-K (the “Current Report”) disclosing that we entered into a joint venture and the purchase by the venture of a multi-family property consisting of 208 units located at 6620 Old Madison Pike Northwest, Huntsville, AL (“Arlington Place Apartments” or the “Property”) for a contract purchase price of $12.1 million, of which $9.6 million was financed with mortgage debt. We are filing this amendment to the Current Report to include under (i) Item 9.01(a), audited statement of revenues and certain expenses of the Property and (ii) Item 9.01(b), our unaudited pro forma financial statements reflecting the acquisition of the Property. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Business Acquired-Arlington Place Apartments Page (i) Independent Auditor’s Report 3 (ii) Statements of Revenues and Certain Expenses for the year ended December 31, 2012 and the six months ended June 30, 2013 (Unaudited) 5 (iii) Notes to Statements of Revenues and Certain Expenses 6 (b) Unaudited Pro Forma Consolidated Financial Statements. (i) Pro Forma Consolidated Balance Sheet at June 30, 2013 11 (ii) Pro Forma Consolidated Statements of Income: For the year ended September 30, 2012 12 For the nine months ended June 30, 2013 13 (iii) Notes to Pro Forma Consolidated Financial Statements 14 (c) Exhibits Exhibit No. Title of Exhibit Consent of BDO USA, LLP dated November 14, 2013 2 Independent Auditor’s Report Board of Trustees and Shareholders BRT Realty Trust and Subsidiaries Great Neck, New York11021 We have audited the accompanying statement of revenues and certain expenses of the property located at 6620 Old Madison Pike Northwest, Huntsville, AL (“Arlington Place Apartments” or the “Property”) for the year ended December 31, 2012. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of the statement of revenues and certain expenses in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of the statement of revenues and certain expenses that is free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on the statement of revenues and certain expenses based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of revenues and certain expenses is free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the statement of revenues and certain expenses. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the statement of revenues and certain expenses, whether due to fraud or error. In making those risk assessments, the auditor considers internal controls relevant to Arlington Place Apartment’s preparation and fair presentation of the statement of revenues and certain expenses in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal controls. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the statement of revenues and certain expenses. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the statement of revenues and certain expenses referred to above presents fairly, in all material respects, the statement of revenues and certain expenses of Arlington Place Apartments for the year ended December 31, 2012, in accordance with accounting principles generally accepted in the United States of America. 3 Emphasis of Matter The accompanying statement of revenues and certain expenses was prepared for the purpose of complying with rules and regulations of the U.S. Securities and Exchange Commission and for inclusion in a Current Report on Form 8-K of BRT Realty Trust as described in Note 2 to the statement of revenues and certain expenses and is not intended to be a complete presentation of Arlington Place Apartments’ revenues and expenses. /s/BDO USA, LLP New York, New York November 14, 2013 4 The Arlington Place Apartments Statements of Revenues and Certain Expenses Six Months Ended June 30, 2013 (unaudited) Year Ended December 31, 2012 Revenues: Rental and other income $ $ Certain Expenses: Real estate taxes Management fees Utilities Payroll Insurance Repairs and maintenance Other real estate operating expenses Total certain expenses Revenues in excess of certain expenses $ $ See Independent Auditor’s report and accompanying notes to the Statements of Revenues and Certain Expenses. 5 Arlington Place Apartments Notes to Statements of Revenues and Certain Expenses 1.Organization The property, located at 6620 Old Madison Pike Northwest (“Arlington Place Apartments”), is a garden apartment complex containing 208 units. BRT Realty Trust (“BRT” or the “Trust”) is a business trust organized in Massachusetts.BRT(i) participates as an equity investor in joint ventures that acquire, own and operate multi-family properties, (ii) originates and holds for investment senior mortgage loans secured by commercial and multi-family real estate property in the United States and (iii) owns and operates commercial and mixed use real estate assets, and in particular, development properties located in Newark, New Jersey. On October 15, 2013, a consolidated joint venture comprised of TRB Arlington Place LLC, the Trust’s wholly-owned subsidiary, and an unaffiliated joint venture partner, acquired Arlington Place Apartments for a contract purchase price of $12.1 million, including $9.6 million of mortgage debt. 2.Basis of Presentation and Significant Accounting Policies The accompanying statements of revenues and certain expenses of Arlington Place Apartments have been prepared in accordance with Rule 3-14 of Regulation S-X of the Securities and Exchange Commission for inclusion in the Trust’s Current Report on Form 8-K/A.Accordingly, the statements of revenues and certain expenses exclude certain expenses that may not be comparable to those expected to be incurred in the future operations of the aforementioned property.Items excluded consist of interest expense, depreciation, amortization, corporate expenses, and other costs not directly related to future operations. Use of Estimates The preparation of the statements of revenues and certain expenses in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the statements of revenues and certain expenses.Actual results could differ from those estimates. Revenue Recognition Rental revenue is recognized on an accrual basis when earned and due from tenants.Leases are generally for a one-year term and have no renewal options. Income Taxes The entity that owns Arlington Place Apartments was organized as a limited liability company and is not directly subject to federal taxes.The limited liability company is subject to a state business privilege tax. 3.Subsequent Events Subsequent events were evaluated from December 31, 2012 through November 14, 2013, the date on which the statement of revenues and certain expenses was issued. 6 BRT REALTY TRUST AND SUBSIDIARIES Pro Forma Consolidated Financial Statements (Unaudited) On October 18, 2013, a consolidated joint venture comprised of TRB Arlington Place LLC, a wholly-owned subsidiary of BRT Realty Trust (“the Trust”), and an unaffiliated joint venture partner, acquired a multi-family garden apartment complex located at 6620 Old Madison Pike Northwest, Huntsville, AL (“Arlington Place Apartments”), containing 208 units for a contract purchase price of $12.1 million, including $9.6 million of mortgage debt. The pro forma unaudited consolidated balance sheet is presented as if the acquisition had been completed on June 30, 2013.The pro forma unaudited consolidated statement of income for the year ended September 30, 2012 is presented as if the acquisition had been completed on October 1, 2011. The unaudited pro forma consolidated statement of income for the nine months ended June 30, 2013 is presented as if the acquisition had been completed on October 1, 2012. The pro forma unaudited consolidated statement of income for the nine months ended June 30, 2013 has been adjusted to reflect the income and certain expense items of Grove at Trinity Pointe, Avondale Station Apartments, Spring Valley Club Apartments, Stonecrossing of Westchase, Courtney Station Apartments and Autumn Brook Apartments (as defined) (collectively the “Previously Reported Acquisitions”) from the date of acquisition through June 30, 2013. These pro forma unaudited statements of income are presented for informational purposes only and should be read in conjunction with the Trust’s Annual Report on Form 10-K for the year ended September 30, 2012. The pro forma unaudited consolidated statements of income are based on assumptions and estimates considered appropriate by the Trust’s management; however, such statements do not purport to represent what the Trust’s financial position and results of operations would have been assuming the completion of the acquisition on October 1, 2011 and October 1, 2012, nor do they purport to project the Trust’s financial position and results of operations at any future date or for any future period. In the opinion of the Trust’s management, all adjustments necessary to reflect the effects of the transactions described above have been included in the pro forma consolidated financial statements. Set forth below is a summary of the previously reported transactions reflected in these pro forma unaudited consolidated financial statements. On or aboutNovember 15, 2012, a consolidated joint venture comprised of TRB Grove at Trinity LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Grove at Trinity Pointe, a 464 unit multi-family garden apartment complex located in Cordova, Tennessee (“Grove at Trinity Pointe”).The contract purchase price was $25.5 million and included $19.25 million of mortgage debt. On or about November 19, 2012, a consolidated joint venture comprised of TRB Avondale LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Avondale Station Apartments, a 212 unit multi-family garden apartment complex located in Decatur, Georgia (“Avondale Station Apartments”).The contract purchase price was $10.45 million and included $8.0 million of mortgage debt. 7 On or about January 11, 2013, a consolidated joint venture comprised of TRB Spring Valley LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Spring Valley Club Apartments, a 160 unit multi-family garden apartment complex located inPanama City, Florida (“Spring Valley Club Apartments”).The contract purchase price was $7.2 million and included $5.6 million of mortgage debt. On or about April 19, 2013, a consolidated joint venture comprised of TRB Houston Galleria LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Stonecrossing of Westchase, a 240 unit multi-family garden apartment complex located in Houston, Texas (“Stonecrossing of Westchase”).The contract purchase price was $16.8 million and included $13.2 million of mortgage debt. On or about April 29, 2013, a consolidated joint venture comprised of TRB Courtney Station LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Courtney Station Apartments, a 300 unit multi-family garden apartment complex located in Pooler, Georgia (“Courtney Station Apartments”).The contract purchase price was $35.3 million and included $26.4 million of mortgage debt. On or about June 21, 2013, a consolidated joint venture comprised of TRB Autumn Brook LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Autumn Brook Apartments, a 156 unit multi-family garden apartment complex located in Hixson, Tennessee (“Autumn Brook Apartments”).The contract purchase price was $10.9 million and included $8.1 million of mortgage debt. On or aboutOctober 4, 2013, a consolidated joint venture comprised of TRB Houston Four Pack LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired The Palms on Westheimer Apartments, a 798 unit multi-family garden apartment complex located in Houston, Texas (“The Palms on Westheimer Apartments”).The contract purchase price was $32.8 million and included $24.1 million of mortgage debt. On or about October 15, 2013, a consolidated joint venture comprised of TRB Houston Four Pack, LLC, a wholly owned subsidiary of the Trust and an unaffiliated joint venture partner, acquired the Humble-Pacadena Apartments, three multifamily garden apartment complexes located in Humble and Pasadena, Texas (“Humble-Pasadena Apartments”).The contract price was $22.6 million and included $17.0 million of mortgage debt. 8 BRT REALTY TRUST AND SUBSIDIARIES Pro Forma Consolidated Financial Statements (Unaudited) On October 18, 2013, a consolidated joint venture comprised of TRB Arlington Place LLC, a wholly-owned subsidiary of BRT Realty Trust (“the Trust”), and an unaffiliated joint venture partner, acquired a multi-family garden apartment complex located at 6620 Old Madison Pike Northwest, Huntsville, AL (“Arlington Place Apartments”), containing 208 units for a contract purchase price of $12.1 million, including $9.6 million of mortgage debt. The pro forma unaudited consolidated balance sheet is presented as if the acquisition had been completed on June 30, 2013.The pro forma unaudited consolidated statement of income for the year ended September 30, 2012 is presented as if the acquisition had been completed on October 1, 2011. The unaudited pro forma consolidated statement of income for the nine months ended June 30, 2013 is presented as if the acquisition had been completed on October 1, 2012. The pro forma unaudited consolidated statement of income for the nine months ended June 30, 2013 has been adjusted to reflect the income and certain expense items of Grove at Trinity Pointe, Avondale Station Apartments, Spring Valley Club Apartments, Stonecrossing of Westchase, Courtney Station Apartments and Autumn Brook Apartments (as defined) (collectively the “Previously Reported Acquisitions”) from the date of acquisition through June 30, 2013. These pro forma unaudited statements of income are presented for informational purposes only and should be read in conjunction with the Trust’s Annual Report on Form 10-K for the year ended September 30, 2012. The pro forma unaudited consolidated statements of income are based on assumptions and estimates considered appropriate by the Trust’s management; however, such statements do not purport to represent what the Trust’s financial position and results of operations would have been assuming the completion of the acquisition on October 1, 2011 and October 1, 2012, nor do they purport to project the Trust’s financial position and results of operations at any future date or for any future period. In the opinion of the Trust’s management, all adjustments necessary to reflect the effects of the transactions described above have been included in the pro forma consolidated financial statements. Set forth below is a summary of the previously reported transactions reflected in these pro forma unaudited consolidated financial statements. On or aboutNovember 15, 2012, a consolidated joint venture comprised of TRB Grove at Trinity LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Grove at Trinity Pointe, a 464 unit multi-family garden apartment complex located in Cordova, Tennessee (“Grove at Trinity Pointe”).The contract purchase price was $25.5 million and included $19.25 million of mortgage debt. On or about November 19, 2012, a consolidated joint venture comprised of TRB Avondale LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Avondale Station Apartments, a 212 unit multi-family garden apartment complex located in Decatur, Georgia (“Avondale Station Apartments”).The contract purchase price was $10.45 million and included $8.0 million of mortgage debt. 9 On or about January 11, 2013, a consolidated joint venture comprised of TRB Spring Valley LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Spring Valley Club Apartments, a 160 unit multi-family garden apartment complex located inPanama City, Florida (“Spring Valley Club Apartments”).The contract purchase price was $7.2 million and included $5.6 million of mortgage debt. On or about April 19, 2013, a consolidated joint venture comprised of TRB Houston Galleria LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Stonecrossing of Westchase, a 240 unit multi-family garden apartment complex located in Houston, Texas (“Stonecrossing of Westchase”).The contract purchase price was $16.8 million and included $13.2 million of mortgage debt. On or about April 29, 2013, a consolidated joint venture comprised of TRB Courtney Station LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Courtney Station Apartments, a 300 unit multi-family garden apartment complex located in Pooler, Georgia (“Courtney Station Apartments”).The contract purchase price was $35.3 million and included $26.4 million of mortgage debt. On or about June 21, 2013, a consolidated joint venture comprised of TRB Autumn Brook LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired Autumn Brook Apartments, a 156 unit multi-family garden apartment complex located in Hixson, Tennessee (“Autumn Brook Apartments”).The contract purchase price was $10.9 million and included $8.1 million of mortgage debt. On or aboutOctober 4, 2013, a consolidated joint venture comprised of TRB Houston Four Pack LLC, a wholly owned subsidiary of the Trust, and an unaffiliated joint venture partner, acquired The Palms on Westheimer Apartments, a 798 unit multi-family garden apartment complex located in Houston, Texas (“The Palms on Westheimer Apartments”).The contract purchase price was $32.8 million and included $24.1 million of mortgage debt. On or about October 15, 2013, a consolidated joint venture comprised of TRB Houston Four Pack, LLC, a wholly owned subsidiary of the Trust and an unaffiliated joint venture partner, acquired the Humble-Pacadena Apartments, three multifamily garden apartment complexes located in Humble and Pasadena, Texas (“Humble-Pasadena Apartments”).The contract price was $22.6 million and included $17.0 million of mortgage debt. 10 BRT REALTY TRUST AND SUBSIDIARIES PRO FORMA - CONSOLIDATED BALANCE SHEET As of June 30, 2013 (Amounts in thousands, except per share data) The Trust Historical Palms on Westheimer and Humble- Pasadena Purchase of Arlington Place The Trust Pro Forma as Adjusted ASSETS Real estate properties, net of accumulated depreciation of $9,510 $ Real estate loans, all earning interest - - Deferred fee income ) - - ) - - Cash and cash equivalents ) ) Restricted cash – construction holdbacks - Available-for-sale securities at market - Deferred costs Prepaid expenses 42 Other assets Total Assets $ LIABILITIES AND EQUITY Liabilities: Mortgages payable $ Junior subordinated notes - - Accounts payable and accrued liabilities 5 Deposits payable 8 Deferred income - - Total Liabilities Commitments and contingencies - Equity: BRT Realty Trust shareholders’ equity: Preferred shares, $1 par value: authorized 10,000 shares, none issued - Shares of beneficial interest, $3 par value: authorized number of shares, unlimited, 13,535 issued - - Additional paid-in capital - - Accumulated other comprehensive income 23 - - 23 Accumulated deficit ) - - ) Total BRT Realty Trust shareholders’ equity - - Non-controlling interests Total Equity Total Liabilities and Equity $ See accompanying notes to the unaudited pro forma consolidated financial statements 11 BRT REALTY TRUST AND SUBSIDIARIES PRO FORMA – UNAUDITED CONSOLIDATED STATEMENT OF INCOME For The Year Ended September 30, 2012 (Dollars in thousands, except share data) The Trust Historical Previously Reported Acquisitions(f) Purchase of Arlington Place Apartments The Trust Pro Forma as Adjusted Revenues: Rental and other revenue from real estate properties $ Interest and fees on real estate loans - - Recovery of previously provided allowances - - Other income - - Total revenues Expenses: Interest expense (a) (e) Advisor’s fees, related party (b) 43 (b) Property acquisition costs - - General and administrative—including $705 to related party - - Operating expenses relating to real estate properties Depreciation andamortization (c) (c) Total expenses Total revenues less total expenses ) ) ) Equity in earnings of unconsolidated ventures - - Gain on sale of available-for-sale securities - - Gain on sale of loan - - Income (loss)from continuing operations ) Discontinued operations: Gain on sale of real estate assets - - Net income (loss) ) Plus: net loss (income) attributable to non controlling interests )(d) 5
